Citation Nr: 9914136	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-02 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia 
of the right knee, to include degenerative joint disease, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for chondromalacia 
of the left knee, to include degenerative joint disease, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from November 1977 to August 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

In April 1998, the Board remanded these issues for further 
development.  The RO, after readjudicating the issues based 
on the requested development in the Remand, assigned a 
separate 20 percent rating for the veteran's left and right 
knee disabilities.  The case has returned to the Board for 
appellate review.

The Board will address the issue of entitlement to an 
increased rating for chondromalacia of the left knee, to 
include degenerative joint disease, in the REMAND section of 
this action.


FINDING OF FACT

The veteran's right knee disability is primarily manifested 
by limitation of motion with pain at extreme flexion, giving 
way, and degenerative joint disease, resulting in some 
limitation of functional activity such as climbing.





CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for chondromalacia of the right knee, to include degenerative 
joint disease, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

In accordance with 38 C.F.R. §§ 4.1 and 4.2, the Board has 
reviewed all the evidence of record pertaining to the history 
of the veteran's service-connected chondromalacia of the 
right knee, to include degenerative joint disease, and has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations that would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disability at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

March 1995 VA x-ray studies revealed that the veteran had 
mild spurring present involving the right patellofemoral 
joint space and both the right medial and lateral knee joint 
spaces.  The examiner commented that there may have been some 
minimal narrowing at the right medial knee joint 
compartments.  The impression was mild degenerative changes 
of the right knee.

According to a March 1995 VA outpatient treatment note, the 
veteran's knees had tenderness but the range of motion was 
OK.  There was no effusion, soft tissue swelling or erythema. 

In May 1995, the appellant underwent a VA orthopedic 
examination.  The appellant complained of increasing right 
knee pain around the patella over the previous two years.  
During that time he gained 40 pounds.  He attributed the 
weight gain to inactivity because his knee pain prevented him 
from exercising.  He had a cortisone injection of the right 
knee the day before this examination at the VA Medical Center 
(VAMC).  Physical examination of the veteran revealed no 
deformity or asymmetry of the right lower extremity and there 
was no scarring.  He stood and walked with a slight limp, 
favoring the right leg.  He stood and walked on his toes with 
some difficulty, particularly on the right.  He walked on his 
heels and squatted while holding on to stable objects.  In 
the supine position, the veteran's straight leg raising was 
to 90 degrees on the right.  Right knee flexion was from zero 
to 110 degrees.  With flexion to this degree, his posterior 
calves were in contact with the posterior thigh.  He had 
slight hyperextensibility.  The right knee showed no abnormal 
knee joint motion.  X-ray studies of the right knee showed 
some very minimal spur formations at the patellofemoral 
joint.  The joint space appeared well maintained and the 
articular surface was smooth.  The right knee was negative 
for fracture or dislocation.  The examiner concluded a 
history of right knee pain with minimal degenerative changes, 
currently with limitation of motion as noted.

The veteran testified before a hearing officer at the RO in 
May 1996 that he had painful knees and difficulty bending.  
Although medication provided some relief, he still endured 
pain.  He recounted that in May 1995 his right knee was 
stiff.  To loosen the knee, VA gave him a cortisone shot in 
the right knee a day before the May 1995 VA examination.  His 
knee trouble caused him to stumble.  He asserted that he 
gained weight because his knee disorder prevented him from 
exercising.  He sought treatment one to two times a year.  In 
March 1996, VA operated on his right knee.  Despite the 
surgery, the veteran stated that he still experienced 
stiffness and grinding.  At the time, he worked at the 
Motorola Corporation in a sit down job.  He was restricted to 
lifting 25 pounds or less.  He aspired to be in a more 
challenging job, however.  

According to a March 1996 VA operation report, the veteran 
underwent right knee arthroscopy.  Examination of the right 
knee revealed no longitudinal tear of the meniscus in the 
medial and lateral compartments.  The anterior cruciate 
ligament appeared to have a previous injury with partial 
tear.  The patellofemoral joint revealed definite, moderate 
medial facet chondromalacia.  Fractures of the hyaline 
cartilage were directed to the level of the subcondylar bone 
in two areas.  This was not a superficial type abrasion but a 
fracture of the hyaline cartilage.  The surgeon recommended 
debridement of these areas.  The joint had no effusion prior 
to the examination.

On VA orthopedic examination in August 1998, the veteran 
indicated that he was employed as a production line 
inspector.  His duties involved sitting and standing all day 
long.  He was otherwise active with his three sons.  For 
example, he recently returned from a one week Boy Scout 
camping trip with his youngest son.  He had no injections in 
his right knee since his surgery.  Subjectively, the veteran 
reported that his right knee flared up at times.  Despite the 
pain, however, it did not limit his activity.  His right knee 
locked up and swelled occasionally.  He negotiated stairs by 
pulling himself by the handrails, and he was unable to ride a 
bike.  Since the surgery, his right leg felt weak when 
exercising.  He weighed 250 pounds.  

Physical examination revealed a normally developed, somewhat 
obese man, who stood erect and walked with a wide based 
waddle gait.  He did not limp.  His legs were symmetrical.  
The obesity obscured the normal anatomic bony landmarks of 
his legs.  He stood and walked on his toes without 
difficulty, but he had pain in his right knee when walking on 
his heels.  He squatted well by holding onto a desk and 
table, which he used to stand up again.  He did this five 
times, but he did not exercise to the point of excessive 
fatigability because of his knee problems.  In the supine 
position, his straight leg raising was to 75 degrees on the 
right.  His right knee flexion was from 15 to 115 degrees.  
He felt uncomfortable when he attempted to flex beyond 115 
degrees.  At these angles of flexion, the posterior right 
calf was in contact with the posterior thigh.  There was no 
hyperextensibility, lateral bending, forward slipping or 
other abnormal knee joint motion of the right knee.  The 
examiner detected crepitation on flexion and extension of the 
right knee.  X-ray studies showed degenerative joint disease 
of the right knee.  

The examiner concluded that the veteran had 1) status post 
right knee arthroscopic debridement with degenerative joint 
disease; 2) limitation of motion secondary to the foregoing 
diagnosis; and 3) pain at the extremes of flexion.  The 
examiner commented that the flare ups did not produce any 
increased limitation of function beyond what is related.  His 
activity seemed consistent with the reported pain.  The only 
weakened movement noted was that of extension of the left leg 
against resistance.  As indicated above, because of the knee 
pains on squatting, the examiner could not determine whether 
there was excessive fatigability.  His pain limited his 
functional activity to some extent, particularly on climbing 
activity.

In November 1998, the veteran was admitted to a VAMC 
emergency room, however, there were no complaints or findings 
with respect to his right knee. 


Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco, 7 Vet. App. at 58.  Although the recorded history 
of a particular disability should be reviewed in order to 
make an accurate assessment under the applicable criteria, 
the regulations do not give past medical reports precedence 
over current findings.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

In this case, the appellant's right knee disability has been 
evaluated by analogy for chondromalacia since August 4, 1979 
under the provisions of Diagnostic Code 5257 of the rating 
schedule.  38 C.F.R. § 4.71a.  In this case, however, there 
is no evidence that the right knee has been disabled due to 
either recurrent subluxation or lateral instability.  For 
example, the results of the May 1995 and August 1998 VA 
examinations, as well as the other clinical evidence of 
record, are negative for instability or subluxation of the 
appellant's right knee.  A 10 percent rating requires mild 
subluxation or lateral instability.  Id.  As such, given that 
the clinical evidence fails to show mild right knee 
subluxation or lateral instability, continuing the assignment 
of a compensable rating under Diagnostic Code 5257 would be 
erroneous.  See VAOPGCPREC 23-97 (July 1, 1997) (a separate 
rating must be based on additional disabling symptomatology).  
Hence, the Board finds that a compensable rating under 
Diagnostic Code 5257 is not warranted.

Rather, the Board finds that the appellant's chondromalacia 
of the right knee, to include degenerative joint disease, is 
more appropriately evaluated as a limitation of motion 
disability as contemplated in 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260 and 5261 (1998).  Under Diagnostic Code 5260, a 20 
percent evaluation is available where flexion is limited to 
30 degrees, and a 30 percent evaluation is available where 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.  Under 
Diagnostic Code 5261 a 20 percent disability evaluation is 
available for extension of a leg limited to 15 degrees, and a 
30 percent evaluation is available for extension of a leg 
limited to 20 degrees.  Id.  

After applying these criteria to the facts of the case, the 
Board finds that a compensable rating is not warranted under 
Diagnostic Code 5260 because the appellant had right knee 
flexion in excess of 45 degrees.  Furthermore, a rating in 
excess of 20 percent is not warranted under Diagnostic Code 
5261 because there is no clinical evidence showing that he 
had right knee extension to 20 degrees.

Governing VA regulations stipulate, however, that functional 
impairment is to be considered in assessing the severity of 
an orthopedic disability such as the appellant's right knee 
disorder.  See 38 C.F.R. §§ 4.40 and 4.45; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In that regard, the Board 
notes the appellant's subjective complaints of persistent 
right knee pain.  Nevertheless, the regulations also require 
that functional impairment be "supported by adequate 
pathology," 38 C.F.R. § 4.40.  

Thus, in considering the above, the Board finds that a 
compensable rating under Diagnostic Code 5260 is not 
warranted.  While the clinical evidence shows that the 
veteran had pain at the extreme of flexion, the range of 
motion of the right knee was to 115 degrees on the last 
examination.  Furthermore, the August 1998 VA examiner 
concluded that, while the pain limited the veteran's 
functional activity to some extent, the flare ups did not 
produce any increased limitation of function beyond what was 
related in the report.  According to the examiner, the 
veteran's activity seemed consistent with the reported pain.  
Hence, it is apparent that the veteran did not experience any 
significant functional loss due to pain to warrant a 
compensable rating under Diagnostic Code 5260.

Pursuant to Diagnostic Code 5261, the Board finds that a 
rating in excess of 20 percent is not warranted.  To begin 
with, the clinical evidence failed to show that the right 
knee extension was limited to 20 degrees, or that it resulted 
in pain.  Second, as noted in the preceding paragraph, the 
August 1998 VA examiner concluded that the flare ups did not 
produce any increased limitation of function beyond what was 
related in the report.  In other words, the evidence did not 
reveal any additional functional loss apart from the 
impairment contemplated by the schedular criteria for the 
current 20 percent rating.  Diagnostic Code 5261.  The 
disability rating itself is recognition that industrial 
capabilities are impaired.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).  Hence, it is apparent that the veteran 
did not experience any significant functional loss due to 
pain to warrant a rating in excess of 20 percent under 
Diagnostic Code 5261.  The benefit sought on appeal is 
denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to a rating in excess of 20 percent for 
chondromalacia of the right knee, to include degenerative 
joint disease, is denied.


REMAND

VA must provide, to the maximum extent possible, aid and 
assistance to veterans, members of the Armed Forces, and 
eligible dependents in the preparation and presentation of 
claims under law administered by the Department.  The 
fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination," Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

In compliance with the Board's April 1998 Remand, the RO 
scheduled an examination and the VAMC administered one in 
August 1998. 

Subsequent to the August 1998 examination, however, the 
veteran's left knee flared up in November 1998.  According to 
a November 1998 VAMC hospital discharge report, the veteran 
was admitted to the emergency room with a stiff left leg.  He 
reported that several days prior to admission he began to 
feel burning pain in his left knee.  After several tests, the 
VAMC released him.  

Later that day, however, the veteran returned to the 
emergency room claiming that the pain had increased.  The 
left knee had swelled and the veteran had difficulty walking.  
The emergency room staff drained fluid from his left knee for 
testing.  The VAMC admitted him overnight for further 
observation.

On discharge the next day, the VAMC prescribed medications 
and advised him to follow up with a rheumatologist within one 
week.

Given the apparent increase in severity of the veteran's left 
knee disability, the Board finds that another examination is 
necessary.

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO should obtain copies of all 
available treatment records, VA and 
private, concerning the veteran's 
chondromalacia of the left knee, to 
include degenerative joint disease, dated 
since November 1998.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current extent and severity of his 
chondromalacia of the left knee, to 
include degenerative joint disease.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  The examiner should identify the 
limitation of activity imposed by the 
disabling condition, viewed in relation 
to the medical history, considered from 
the point of view of the veteran working 
or seeking work, with a full description 
of the effects of disability upon his 
ordinary activity.  An opinion should be 
provided regarding whether pain 
significantly limits functional ability 
during flare-ups or with extended use.  
Voyles v. Brown, 5 Vet. App. 451, 453 
(1993).  It should be noted whether the 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran.  The examiner 
also should indicate whether the affected 
joints exhibit weakened movement, excess, 
fatigability, or incoordination.  Lathan 
v. Brown, 7 Vet. App. 359 (1995); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The claims file, including a copy of this 
REMAND, must be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.

3.  Then, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should 
readjudicate the issue on appeal, taking 
into account the Court's decision in 
DeLuca v. Brown, 8 Vet. App. 202 (1995) 
and the VA General Counsel precedential 
opinion (VAOPGCPREC 23-97 (July 1, 
1997)).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction both the veteran and his 
representative should be provided a supplemental statement of 
the case on the issue in appellate status and be given the 
appropriate opportunity to respond.  


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


 

